FILED
                              NOT FOR PUBLICATION
                                                                              AUG 18 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


SILVIA MARITZA CHAVEZ DE                         No.   19-72437
MUNGUIA; GENESIS GUADALUPE
MUNGUIA CHAVEZ,                                  Agency Nos.         A205-634-825
                                                                     A205-634-826
              Petitioners,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted September 2, 2021**
                               San Francisco, California

Before: RAWLINSON and BYBEE, Circuit Judges, and CARDONE,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
       Petitioners Silvia Maritza Chavez de Munguia and her daughter, Genesis

Guadalupe Munguia Chavez (collectively, “Munguia”), applied for asylum,

withholding of removal, and relief under the Convention Against Torture.

Munguia claims that she was persecuted on three protected grounds: political

opinion, family membership, and the particular social group of “Salvadorans who

refuse to comply with extortion demands.” Munguia also asserts that she is

entitled to CAT relief, a new hearing because of errors in translation, and

humanitarian asylum on the basis of family membership. The Immigration Judge

denied her applications. The BIA affirmed the IJ’s denial of her claims. We deny

the petitions.

       1. The BIA was within its authority to conclude that the facts were

insufficient to demonstrate that Munguia’s resistance to gang extortion demands

was an actual or imputed political opinion under the INA. Munguia “provided no

evidence that [her] opposition to the gang’s criminal activity was based on political

opinion” or “that the [gang] imputed to [her] any particular political belief.”

Santos-Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir. 2008), abrogated on other

grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013).

       2. Munguia put forward two proposed social groups based on her family

membership: (1) “immediate relatives of Evereth Alexander Munguia Ortiz” (her


                                           2
husband) and (2) “immediate relatives of Luis Vasquez” (her cousin). She asserts

that the agency erred in holding that she failed to establish a nexus between either

group and the alleged persecution. The evidence does not compel a contrary

conclusion. Munguia has not provided any evidence, direct or circumstantial, of

the gang’s animus towards her husband or his relatives. She acknowledges that her

family still lives in El Salvador and does not know if they have had problems with

the gangs. Petitioner’s “desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground” of family membership. Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010). Therefore, the BIA did not err.

      3. The BIA did not err when it determined that the proposed social group,

“Salvadorans who refuse to comply with extortion demands” is not cognizable.

Substantial evidence supports the BIA’s conclusion that Munguia has “not shown

that the proposed social group is socially distinct within Salvadoran society.” See

Conde Quevedo v. Barr, 947 F.3d 1238, 1243 (9th Cir. 2020) (finding insufficient

evidence that “persons who report the criminal activity of gangs to the police are

perceived or recognized as a group by society in Guatemala” (internal quotation

marks omitted)).




                                          3
      4. Under CAT, Munguia must establish that it is more likely than not that

she will be tortured if returned to El Salvador, either by government officials or by

others with government officials’ acquiescence. Garcia-Milian v. Holder, 755

F.3d 1026, 1033 (9th Cir. 2013); 8 C.F.R. § 1208.16(c)(2). Munguia has failed to

provide evidence that the Salvadoran authorities will either torture her or acquiesce

in any harm that occurs to her. She has not shown that the gangs continue to harass

her family members that remain in El Salvador, or that the gang has been asking

about her whereabouts. Substantial evidence supports the BIA’s conclusion that

Munguia’s fear of torture was “based on a chain of assumptions and a fear of what

might happen, rather than evidence that [shows] that it is more likely than not that

[Munguia] will be subjected to torture.”

      5. Munguia argues that incompetent translation services at her asylum

hearing violated her due process. The IJ recognized the possibility that there was

“a miscommunication within the interpretation” or that Munguia “simply did not

understand some of the questions,” presumably “as a result of a difference in

language.” Indeed, Petitioner’s briefing does not identify either (1) inaccurate

testimony by Petitioner as a result of the translation or (2) testimony that the

Petitioner would have given if the translation had not had the alleged defects.




                                           4
Munguia has not shown that the defects “prejudiced the outcome of the hearing.”

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

       6. Petitioner argues that the BIA failed to consider her arguments that she

was entitled to claim humanitarian asylum due to childhood persecution on account

of her status as an immediate relative of her mother. An alien may be granted

humanitarian asylum under 8 C.F.R. § 1208.13(b)(1)(iii), if “in the absence of

well-founded fear of persecution,” the alien “has demonstrated compelling reasons

for being unwilling or unable to return to the country arising out of the severity of

the past persecution; or . . . has established that there is a reasonable possibility that

he or she may suffer other serious harm upon removal to that country.” However,

humanitarian asylum may only be granted where the alien has established that she

is “a refugee on the basis of past persecution” under 8 C.F.R. § 1208.13(b)(1). The

BIA is “not free to ignore arguments raised by a petitioner.” Sagaydak v.

Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005). But “a general statement that [the

BIA] considered all the evidence before it may be sufficient.” Cole v. Holder, 659

F.3d 762, 771–72 (9th Cir. 2011) (cleaned up). The BIA considered all and

rejected all protected grounds, including her previous assertions regarding family

membership.

       The Petition is DENIED.


                                            5